UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 15, 2010 OPTi, Inc. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 0-21422 (Commission File Number) 77-0220697 (IRS Employer Identification Number) 3ayshore Drive, Suite 103 Palo Alto, California 94303 (Address of principal executive offices including zip code) (650) 213-8550 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01Other Events Item 9.01Financial Statements and Exhibits SIGNATURES Exhibit 99.1 Item8.01Other Events On October 14, 2010, OPTi Inc. (the “Company”) issued a press release announcing the declaration of a cash dividend of $0.65 per share on the Company’s common stock. The Company’s Board of Directors has declared that the dividend is to be payable on December 15, 2010 to the shareholders of record as of the close of business on November 24, 2010. The ex-dividend date will be determined by the Financial Industry Regulatory Authority. A copy of the press release announcing the dividend is attached as Exhibit 99.1 to this Form 8-K. Item9.01 Financial Statements and Exhibits (d)Exhibits OPTi, Inc. Press Release, dated October 14, 2010, announcing declaration of dividend SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 15, 2010 OPTi, Inc. By: /s/ Michael Mazzoni Michael Mazzoni Chief Financial Officer
